

Exhibit 10.1
Information Concerning Executive Compensation


It has been the policy of Leucadia National Corporation (the “Company”) since
the current management took over in 1978 to emphasize performance based
compensation through the payment of discretionary bonuses.


On January 9, 2012, the Company’s Board of Directors, upon the recommendation of
the Compensation Committee in consultation with Ian M. Cumming, Chairman of the
Board, and Joseph S. Steinberg, President of the Company, approved annual salary
increases (effective January 1, 2012) and discretionary 2011 cash bonuses for
each of the Company’s executive officers who were included as named executive
officers in the Company’s 2011 proxy statement (other than Mr. Cumming and Mr.
Steinberg1 ).




Name
Base Salary in 2012
Bonus Award for 20112
           
Thomas E. Mara
$380,000
$  761,130
     
Joseph A. Orlando
$346,000
$1,010,140
     
Justin R. Wheeler
$314,000
$1,849,180




 
 
____________________________________________ 
1 Consistent with past practice, bonuses for 2011 for Messrs. Cumming and
Steinberg will be considered by the Compensation Committee of the Board of
Directors at the Board of Directors meeting to be held following the Company’s
2012 annual meeting of shareholders. 
2 Includes an annual holiday bonus paid to all employees based on a percentage
of salary of $11,130 for Mr. Mara, $10,140 for Mr. Orlando and $9,180 for Mr.
Wheeler.
 
 